Citation Nr: 1746150	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of zero percent prior to November 9, 2015, and in excess of 30 percent thereafter, for status post torn ACL right knee, to include scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 2002 to March 2004.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in relevant part, granted service connection for a right knee disability and assigned a zero percent rating, effective December 2, 2011.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing.  A copy of the transcript has been associated with the claims file.   

In August 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for additional development, including further VA examination.  A November 2015 rating decision granted a 30 percent rating for the right knee disability effective November 9, 2015.  As a higher rating is available during the period on appeal and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.  


FINDINGS OF FACT

1.  Prior to September 24, 2015, the Veteran's right knee disability manifested with painful and decreased motion with use, normal stability, and no ankylosis.

2.  As of September 24, 2015, the Veteran's right knee disability manifested by ankylosis in a favorable angle or slight flexion between zero and 10 degrees, with moderate instability.  


CONCLUSIONS OF LAW

1.  For the period prior to September 24, 2015, the criteria for a 10 percent rating, but no higher, for service-connected status post torn ACL right knee, manifested by painful motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).  

2.  For the period beginning September 24, 2015, the criteria for a 30 percent rating, but no higher, for service-connected status post torn ACL right knee, manifested by ankylosis, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256 (2016).  

3.  For the period beginning September 24, 2015, the criteria for a 20 percent rating, but not higher, for service-connected status post torn ACL right knee, manifested by instability, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board notes that the Veteran's disagreement is with the initial rating assigned following the grant of service connection for the right knee disability.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of service treatment records, private treatment records, VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 119; 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, the Board has considered the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in assigning the ratings herein.

Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved-in this case the right knee.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5256, ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the knee in flexion between 10 and 20 degrees warrants a 40 percent rating.  Ankylosis of the knee in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more warrants a 60 rating.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Entitlement to a rating in excess of zero percent prior to November 9, 2015 and 30 percent thereafter

A March 2012 rating decision granted service-connection for the right knee disability and assigned a non-compensable rating effective December 2, 2011.  Following a remand and new VA examination, an increased evaluation of 30 percent was assigned effective November 9, 2015.  

As described further below, the Board finds that a 10 percent rating under Diagnostic Code 5003 is warranted as of December 2, 2011.  Thereafter, a 30 percent rating is warranted as of September 24, 2015, under Diagnostic Code 5256.  Additionally, a separate rating of 20 percent under Diagnostic Code 5257 for instability is warranted as of September 24, 2015.

In his December 2011 claim, the Veteran described an injury to his knee during physical training in service.  A VA examination was conducted in February 2012.  The examiner noted a diagnosis of status post torn ACL right knee.  The Veteran reported flare-ups involving tingling near the scar during cold weather.  Right knee flexion was measured at 140 degrees or greater with no objective evidence of painful motion.  Extension was measured at zero or no limitation of extension with no objective evidence of painful motion.  Muscle strength and joint stability were measured as normal.  An x-ray of the right knee reflected degenerative changes.

The Veteran testified at his June 2015 hearing that his right knee condition manifested by signs of instability and functional impairment.  He reported that he experienced knee pain in cold weather and while standing or sitting.  He indicated that he had to be careful when walking on elevated terrain and steps.  He explained that at certain times, he would have to wait and pause before making any specific movements so that he did not experience issues with his right knee.  The Veteran maintained that his right knee prevented him from participating in sports or playing and running around the house with his children.  The Veteran also contended that at the February 2012 VA examination, the examiner had not tested for instability of the right knee.  He further explained that although he had experienced pain on motion during the examination, he had not told the examiner due to his military training of not asking questions.  

A private physical therapist completed a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) dated September 24, 2015.  She indicated that the Veteran's VA claims file was not reviewed.  The diagnoses from this DBQ were right knee strain, anterior cruciate ligament tear, osteoarthritis, instability, and patellofemoral pain syndrome.  Right knee flexion was measured to 115 degrees; extension was measured to -10 degrees. Upon repetitive testing and passive stretch of the knee, she noted increased pain which reduced the Veteran's ability to stand or conduct any weight-bearing activity.  She marked the following contributing factors of disability, but stated that they were not associated with limitation of motion: less movement than normal, excess fatigability, incoordination, pain on movement, swelling, instability, interference with standing and sitting, and disturbance of locomotion.  Functional loss during flare-ups was noted to include any weight-bearing activity.  Ankylosis at a favorable angle in full extension or in slight flexion between zero and 10 degrees was reported.  Finally, joint stability testing was conducted, resulting in normal measurements with the exception of right knee medial instability, measured between 5-10 millimeters.

The Veteran underwent a second VA examination in November 2015.  The examiner diagnosed right knee anterior cruciate ligament tear and osteoarthritis. The Veteran reported he did not run around with his children due to concerns of reinjuring his knee.  He stated that he used Advil for relief with fairly good results, but did not take the medication often.  Symptoms reported included stiffness, popping, instability, locking, and loss of motion, with flare-ups occurring 3-4 times per month during colder weather.  He denied swelling, heat, redness, or deformity.  Right knee flexion was measured from 5 to 105 degrees; extension was measured from 105 to 5 degrees.  Pain was noted upon examination beginning at 90 degrees in flexion and between 105 and 70 degrees in extension; the examiner noted that it did not result in functional loss.  No evidence of pain with weight-bearing was indicated.  Mild tenderness of the inferior patella area and lateral patella was documented in the examination report.  The examiner reported contributing factors of the disability as instability, disturbance of locomotion, and interference with standing and sitting.  Muscle strength was measured as normal.  Right side ankylosis was measured at a favorable angle at 5 degrees.  The examiner found mild anterior instability and medial instability.  Given the instability in two arcs of motion, he qualified the right knee instability overall as moderate. 

Initially, the Board finds that a rating of 10 percent is warranted based upon painful and limited motion for the right knee as of December 2, 2011.  The Veteran has a diagnosis of arthritis of the right knee confirmed by radiographic examination, as documented in the February 2012 VA examination report.  The findings for extension and flexion from that report fail to meet the criteria for a compensable evaluation based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, the Veteran testified in June 2015 that although he had experienced pain on motion during the examination, he had not told the examiner due to his military training of not asking questions.  He described knee pain in cold weather and while standing or sitting; he also maintained that his right knee prevented him from participating in sports or playing and running around the house with his children.  It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, affording the Veteran the benefit of the doubt, as painful and decreased motion with use has been shown, a 10 percent initial rating, but no higher, is warranted.  38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

The Board further finds that as of September 24, 2015, a rating of 30 percent, but no higher, is warranted for the right knee condition.  The September 2015 DBQ completed by a private physical therapist reflects a finding of right side ankylosis.  While this DBQ was completed without a review of the Veteran's claims file, this finding was later confirmed in the November 2015 VA examination report based upon a full review of the claims file.  Thus, a 30 percent evaluation under Diagnostic Code 5256 for ankylosis of the knee in slight flexion at 5 degrees is warranted beginning September 24, 2015.

The Board finds no evidence warranting the award of a rating in excess of 10 percent prior to September 24, 2015, or in excess of 30 percent thereafter.  Prior to September 24, 2015, no ankylosis was indicated and the evidence does not support a finding that the right knee was limited in flexion to 30 degrees or lower or in extension to 15 degrees or higher.  Beginning September 24, 2015, a higher rating would require ankylosis at a favorable angle above 10 degrees or at an extremely unfavorable angle; neither is supported by the evidence of record.  

The Board has considered other potentially applicable Diagnostic Codes relating to the right knee.  The record does not demonstrate evidence of semilunar cartilage, dislocation or removal (Diagnostic Codes 5258 or 5259); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263) during the periods on appeal.  

A separate rating for limitation of motion under Diagnostic Codes 5003, 5260, or 5261 would constitute impermissible pyramiding, as the 30 percent rating assigned for ankylosis under Diagnostic Code 5256 takes in to consideration the limitation of motion of the right knee.  See, e.g. Esteban, 6 Vet. App. at 261. The limitations brought about by ankylosis overlap with the symptoms utilized for a rating under Diagnostic Codes 5003, 5260, or 5261, namely, the loss of range of motion.  If the Veteran was rated separately under these codes in addition to the existing evaluation under Diagnostic Code 5256, he would then be rated twice for the same symptomatology.  This would over compensate his service-connected disability for his actual impairment of earning capacity.  See id.  

However, a separate rating of 20 percent for moderate instability of the right knee is warranted as of September 24, 2015.  The Board notes the Veteran's allegation that instability was not measured during the February 2012 VA examination.  However, the examination report indicates that right knee instability was measured and deemed within normal limits.  It was not until the September 2015 DBQ completed by the private physical therapist that abnormal instability was indicated by the medical evidence.  This finding was reiterated in the November 2015 VA examination report.  Thus, while the Board has considered the Veteran's lay statements regarding the instability of his knee, this evidence is outweighed by the objective medical evidence of record that first reflects instability in September 2015.  Accordingly, a 20 percent rating is assigned for "moderate" instability, per the remarks of the November 2015 VA examiner and the lay evidence of record.  A higher rating of 30 percent for "severe" instability is not support by the lay or medical evidence.

Finally, as the evidence reflects that the Veteran is currently employed, the Board concludes that entitlement to TDIU has not been raised by the record.  The Veteran has not raised any other issues with respect to the increased rating claim for his right knee disability, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Therefore, the Board finds that a 10 percent rating, but no higher, is warranted for painful and decreased motion of the right knee as of December 2, 2011.  Thereafter, a 30 percent rating, but no higher, for right knee ankylosis is warranted as of September 24, 2015.  Additionally, a separate rating of 20 percent, but no higher, for right knee instability is warranted as of September 24, 2015.

      (CONTINUED ON NEXT PAGE)















ORDER

Entitlement to a rating of 10 percent under Diagnostic Code 5003, but no higher, effective December 2, 2011 to September 23, 2015 for right knee limitation of motion is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating of 30 percent under Diagnostic Code 5256, but no higher, effective September 24, 2015, for right knee ankylosis is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating of 20 percent under Diagnostic Code 5257, but no higher, effective September 24, 2015, for right knee instability is granted subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


